El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El 19 de octubre de 1966 el obrero recurrente sufrió un accidente de automóvil en que perdió tres dedos de la mano izquierda por la alegada negligencia de un tercero. El Admi-nistrador del Fondo del Seguro del Estado aceptó que se trataba de un accidente del trabajo y resolvió que el obrero había sufrido un 80 % de pérdida de las funciones fisiológicas de la mano. La Comisión Industrial, luego del correspondiente informe médico, confirmó esta determinación, la que se le notificó al obrero el 16 de marzo de 1967. El obrero no solicitó luego la vista pública a que le da derecho el Art. 10 de la Ley Núm. 45 de 1935, según enmendado, 11 L.P.R.A. sec. 11.
El 28 de junio de 1967, el obrero lesionado dedujo de-manda contra el tercero alegadamente responsable de su lesión. Mientras se tramitaba la referida causa, el obrero regresó al Fondo debido a complicaciones emocionales surgi-das como consecuencia del accidente. Esta vez el Administra-dor decidió que el recurrente tenía derecho a compensación correspondiente a la pérdida de un 20 % de las funciones fisio-lógicas generales, acreditándose la suma pagada por el Fondo del Seguro del Estado como consecuencia de la determinación anterior.
El 26 de octubre de 1971, al agravarse la condición emo-cional del recurrente, el Fondo aumentó el grado de incapa-cidad fisiológica general del obrero en un 10%. En esta oca-sión, el Fondo instó demanda por primera vez, el 22 de diciem-bre de 1971, contra el referido tercero. Luego de consolidarse ambos casos, el tribunal de instancia dictó sentencia a favor del obrero, pero dispuso que éste debía devolverle al Fondo la *130cantidad de $8,152.50 por concepto de subrogación. Sostiene el obrero ante nos que el Fondo perdió su derecho a subro-garse por no actuar contra el tercero dentro del término que alegadamente prescribe la ley.
I
El Art. 31 de nuestra Ley de Compensaciones por Acci-dentes del Trabajo, 11 L.P.R.A. see. 32, dispone en su parte pertinente:
“En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este Capítulo, le hubiere pro-venido bajo circunstancias que hicieren responsables a tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesio-nado o sus beneficiarios podrán reclamar y obtener daños y per-juicios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción en la forma siguiente:
Cuando un obrero o empleado lesionado, o sus beneficiarios en casos de muerte, tuvieren derecho a entablar acción por daños contra tercero, en los casos en que el Fondo del Seguro del Estado, de acuerdo con los términos de este Capítulo, estuviere obligado a compensar en alguna forma, o a proporcionar trata-miento, el Administrador del Fondo del Seguro del Estado se subrogará en los derechos del obrero o empleado, o de sus benefi-ciarios, y podrá entablar procedimientos en contra del tercero en nombre del obrero o empleado, o de sus beneficiarios, dentro de los noventa (90) días siguientes a la fecha en que la decisión fuere firme y ejecutoria, y cualquier suma que como resultado de la acción, o a virtud de transacción judicial o extrajudicial se obtuviere en exceso de los gastos incurridos en el caso se entregará al obrero o empleado lesionado o a sus beneficiarios con derecho a la misma. El obrero o empleado o sus beneficiarios serán parte en todo procedimiento que estableciere el Adminis-trador bajo las disposiciones de esta sección, y será obligación *131del Administrador notificar por escrito a las mismas de tal procedimiento dentro de los cinco (5) días de iniciada la acción.
Si el Administrador dejare de entablar demanda contra la tercera persona responsable, según se ha expresado en el párrafo anterior, el obrero o empleado, o sus beneficiarios quedarán en libertad completa para entablar tal demanda en su beneficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso.
El obrero o empleado lesionado ni sus beneficiarios ¡podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo del Seguro del Estado fuere firme y ejecutoria.
Existen diferentes sistemas de subrogación en la legis-lación norteamericana, en que originalmente se inspiró nuestra Ley de Compensaciones a Obreros por Accidentes del Trabajo, pero nuestro estatuto ha desarrollado rasgos propios que ayudan a interpretarlo rectamente. En Estados Unidos, por ejemplo, existe un minúsculo grupo de estados donde no se permite la subrogación; en otros pocos se autoriza de modo absoluto, constituyendo el asegurador el único que puede demandar al tercero; en otros, tanto el asegurador como el asegurado pueden incoar la demanda; y en algunos se establece un orden para demandar, permitiéndosele en varios estados al asegurador demandar en primer término y en otros invirtiéndose el turno. 2 Larson, Workmen’s, Compensation, secs. 74.10-74.16. Nuestro estatuto pertenece a esta última categoría, asemejándose en este particular especialmente a la legislación de Maryland. Ann. Code of Md., Art. 101, Sec. 58 (1974 Cum. Supp.).
Las leyes de compensación por accidentes del trabajo no se diseñaron para inmunizar a terceros. Sanstad v. Ind. Acc. Com., 339 P.2d 943 (Cal. 1959). Tampoco fue el propósito general permitirle al obrero recobrar dos veces por *132el mismo daño. De estos principios es que parte fundamental-mente el concepto de la subrogación, cuyo impulso ideal básico, con las variantes estatutarias señaladas y otras más, es reembolsarle al asegurador lo pagado, lo que surte el efecto de reducir las primas, y permitir que el lesionado obtenga cualquier suma que se recobre contra el tercero en exceso de lo pagado por el asegurador. Lasky, H., Subrogation under the California Workmen’s Compensation Laws — Rules, Remedies and Side Effects, 12 Santa Clara Lawyer 1, 2-6 (1972).
Nuestro estatuto, como se ha visto, contiene, sin embargo, una variante sustancial de este esquema. El Fondo del Seguro del Estado puede, en primer término, entablar procedimiento en contra del tercero dentro de los noventa días siguientes a la fecha en que su decisión fuere “firme y ejecutoria” pero, de no hacerlo, el obrero o sus beneficiarios “quedarán en libertad completa para entablar tal demanda en su beneficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso.” En Puerto Rico, por tanto, se admite expresamente la mayor compensación del obrero si el Fondo del Seguro del Estado no ejerce a tiempo su derecho a la subrogación. Esta disposición se encamina a todas luces a fomentar el ejercicio diligente por el Fondo del Seguro del Estado de tal derecho. No hemos hallado una disposición comparable en Estados Unidos. Representa una característica autóctona de nuestro derecho de compensación a obreros.
En el caso presente, el Fondo dejó transcurrir más de cuatro años después de la decisión inicial para ejercer sus derechos de subrogación. Lo hizo luego de emitirse la deci-sión en recidiva de 26 de octubre de 1971. Lo planteado aquí inicialmente, por tanto, en lo que toca a la relación del Fondo y el obrero, es si el hecho de subrogarse a tiempo después de una decisión en recidiva le permite al Fondo recobrar, no sólo sus gastos a consecuencia de dicha decisión, sino también sus *133gastos anteriores. Compárese: Admor. Fondo del Estado v. Northern Assur., 98 D.P.R. 253 (1970).
Resolver lo segundo entraña dejar sin efecto el mandato legislativo que le fija un término perentorio al Fondo para demandar al tercero, so pena de que el lesionado pueda actuar entonces sin obligación de resarcir al Fondo por los gastos incurridos. No hallamos nada en el historial legislativo del citado Art. 31 que autorice tal emasculación de nuestro esta-tuto. Véase la Ley Núm. 70 de 15 de junio de 1955, la que añade la frase “firme y ejecutoria” para alterar el efecto de Moreno v. Penzol, 73 D.P.R. 12 (1952); Diario de Sesiones, vol. VI, to. I, pág. 50 (1955); Ibid, vol. VI, to. Ill, pág. 1785 (1955).
Si bien el Fondo no tiene derecho a que un obrero le resarza por los gastos incurridos a causa de determinada resolución cuando el Fondo ha dejado expirar el término para subrogarse en los derechos del lesionado, esto no quiere decir, sin embargo, que la referida agencia está impedida para siempre de intentar recobrar los gastos en que incurra bajo resoluciones en recidiva respecto a las cuales se ejercite a tiempo el derecho a la subrogación. En otras palabras, no hay nada en el orden natural de las cosas que prohíba la emisión en casos de compensación a obreros, como en los casos de alimentos, de varias resoluciones firmes y ejecutorias.
Esta interpretación está más de acuerdo con el propósito de los estatutos de subrogación y de nuestra propia ley. El Fondo puede estimar en cierto caso que la compensación en-vuelta inicialmente no es de suficiente importancia como para justificar el ejercicio de su derecho a la subrogación. En dicha situación es forzoso cumplir la voluntad legislativa de que no tenga que devolverse la referida compensación inicial. Puede suceder, sin embargo, que el caso se complique, como sucedió aquí, y el Fondo tenga que pagar en recidiva una compensa-ción adicional sustancial. ¿Por qué no permitirle al Fondo que intente obtener el reembolso de lo pagado adicionalmente? *134¿Por qué extenderle al obrero nuevamente, en ausencia de una directriz legislativa clara, el beneficio de una compensa-ción doble, con su indeseable impacto actuarial? Véase: Robles Menéndez v. Tribunal Superior, 85 D.P.R. 665 (1962).
A la luz de las normas expresadas, el recurrente no tiene que resarcir al Fondo del Seguro del Estado por compensa-ción alguna recibida en virtud de decisiones emitidas antes de 26 de octubre de 1971. La sentencia en este sentido del Tribunal Superior no es clara. En su demanda de 22 de diciembre de 1971, el Fondo alegó haber incurrido en gastos de $12,041.50. La sentencia le concedió $8,152.50. Debe devol-verse el caso al tribunal de instancia para la modificación de la sentencia, si es que ello fuere necesario, de conformidad con lo aquí expuesto. No habría que modificar la sentencia si la suma concedida representa los gastos incurridos o por incurrirse en virtud de la decisión en recidiva de 26 de octubre de 1971.
II
Se habrá advertido, no obstante, que el obrero recurrente radicó su demanda prematuramente, antes de transcurrir el término durante el cual tenía derecho el Fondo a subrogarse inicialmente en los derechos del obrero. El obrero radicó su demanda poco después de expirar los noventa días de notificársele la resolución de la Comisión Industrial, emitida a base del informe médico rendido. El Art. 10 de la Leyde Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 11, dispone, no obstante, que el obrero que no esté conforme con la resolución dictada a base del informe médico podrá solicitar la celebración de una vista- pública ante la Comisión dentro de un término que no excederá de treinta días. No es hasta la expiración de dichos treinta días, por tanto, que se convierte en ejecutoria y firme la decisión del Administrador del Fondo.
*135¿Qué efecto tiene sobre la demanda radicada aquí por el obrero, sus hijos y la sociedad de gananciales del recurrente y su esposa el hecho de que la acción se instó prematuramente? En lo que toca a la acción de la sociedad de gananciales y de los hijos, hemos resuelto que nuestro estatuto de Compensaciones a Obreros no les impide demandar al tercero antes de expirar el plazo reservádole al Fondo para subrogarse en los derechos del lesionado. Véanse: Gallart Mendía v. González Marrero, 95 D.P.R. 201 (1967) y nuestras expresiones posteriores en Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968).
En lo que respecta a la acción del obrero, existe dicta al efecto de que si se entabla prematuramente es ineficaz y nula. Negrón v. Comisión Industrial, 76 D.P.R. 301 (1954). Si convirtiéramos en doctrina firme tal interpretación, sin embargo, no estaríamos cumpliendo a cabalidad los fines de la legislación que nos ocupa. La declaración de nulidad podría proteger al tercero indebidamente, cuando lo que se desprende de nuestro estatuto es el deseo de proteger los derechos de subrogación del Fondo. Consideramos más acorde con la ley resolver que las demandas radicadas prematuramente son anulables, en vez de nulas. Unicamente el Fondo puede, por supuesto, requerir su anulación mediante la radicación en tiempo de su acción de subrogación y la correspondiente súplica de declaración de nulidad. En vista de que el Fondo dejó transcurrir más de cuatro años después de convertirse en firme y ejecutoria su decisión inicial, no se afecta el resultado expuesto en la primera parte de esta opinión.
HH HH h-í
Se habrá notado también que este caso envuelve exclusivamente la determinación de los derechos del obrero y otros codemandantes frente al Fondo del Seguro del Estado, dentro de las circunstancias particulares de esta controversia. El tercero no ha recurrido ante nos de la sentencia dictada. *136Hubo aquí, además, una sola sentencia y la demanda se enmendó varias veces para alegar el agravamiento del daño. No hay ocasión de expresarse en consecuencia sobre la intere-sante cuestión de si una sentencia obtenida contra un tercero tras demanda iniciada dentro del año de convertirse en firme y ejecutoria la decisión del Administrador en un caso, 11 L.P.R.A. see. 32, primer párrafo, representa base suficiente para oponer la defensa de cosa juzgada o la de prescripción cuando se le demanda de nuevo por haber ocasionado perjui-cios posteriores al daño inicial. Baste decir que el asunto es objeto de debate, ofreciendo la jurisprudencia, la doctrina y las leyes bajo distintos regímenes de derecho diversas solu-ciones a este problema de sencillez engañosa. En derecho francés, por ejemplo, se ha afirmado que no existe la identi-dad de objeto requerida para que una sentencia constituya cosa juzgada cuando luego sobrevienen mayores daños causa-dos por los hechos originales. Mazeaud, Mazeaud et Tune, Traite Théorique et Practique de la Responsabilité Civile, 5e éd., Paris, 1958, sec. 1737, págs. 712-713. En derecho alemán, si un acto ilícito produce una enfermedad al parecer transi-toria, pero que luego evoluciona para convertirse en enferme-dad crónica grave, la prescripción sólo puede empezar al conocerse este último dato. Enneccerus, Derecho de Obliga-ciones, 15a ed., Barcelona, vol. II, 2a Parte, (1966), págs. 1163-1164. En derecho español, existe conflicto de criterios. Borrell Maciá, Responsabilidades Derivadas de Culpa Extra-contractual Civil, Barcelona, 1942, pág. 276; Jiménez Asenjo, Sobre el Alcance Real de la Cosa Juzgada, 1 Revista General de Legislación y Jurisprudencia 63 (1948). En derecho co-mún, indebidamente aplicado a estas materias, rige general-mente la regla de la indemnización por una sola vez, sin posi-bilidad de nuevo resarcimiento cuando el daño se agrava, pero este criterio ha sido severamente criticado tanto en Es-tados Unidos, 2 Harper and James, The Law of Torts, sec. 25.2, como en Inglaterra, Salmond on the Law of Torts, 11th *137ed., London, 1953, págs. 185-186. Algunos tribunales en Estados Unidos siguen ya el punto de vista de Harper y James, aun en ausencia de legislación. Brocker and Supply Co. v. Mashburn, 301 A.2d 501 (Md. 1973).
Por los fundamentos expuestos, se revocará la sentencia dictada y se devolverá él caso al tribunal de instancia para procedimientos conforme con esta opinión.
El Juez Asociado, Señor Jorge Díaz Cruz, disiente con opinión separada. El Juez Asociado, Señor Carlos V. Dávila, concurre en el resultado sin opinión.